 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
      JEROME JULIUS BROWN, SR.,1
                                                                    NO. C19-13110RSL
 9
                             Plaintiff,

10
                     v.                                             ORDER

11
      WILLIAM P. BARR, et al.,

12
                             Defendants.

13
            On October 21, 2019, plaintiff filed a notice of change of address that includes both a
14
     Maryland and a Washington address. Dkt. # 13. The Clerk of Court is hereby directed to send
15

16   plaintiff another copy of the Report and Recommendation (Dkt. # 4) at the following addresses:

17          7004 Washington Ave. 1
            La Plata, MD 20646
18
            8027 40th Ave. NE
19
            Seattle, WA 98115-4928
20
     Plaintiff shall file and serve his objections to the Report and Recommendation, if any, within
21
     twenty-one (21) days of the date of this Order. Failure to file objections within the specified time
22

23   waives the right to appeal any order by the district court adopting the recommendation. Plaintiff

24   shall note his objections, if any, for consideration on the Court’s calendar for the third Friday
25
            1
26             The record in this matter identifies the plaintiff as both “Sr.” and “Jr.” Although the signature
     line on the application for leave to proceed in forma pauperis could be interpreted as “Jr.,” the
27   complaint and other documents in the record clearly identify Mr. Brown as “Sr.”
28   ORDER - 1
 1   after they are filed. If no timely objections are filed, the matter will be ready for consideration by
 2   Judge Lasnik on Friday, November 22, 2019.
 3

 4          Dated this 30th day of October, 2019.
 5                                              A
 6                                              Robert S. Lasnik
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
